Citation Nr: 0932549	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  02-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a disorder manifested by dizziness.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a seizure disorder, to include a 
pseudo-seizure disorder and recurrent ear infections.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his uncle




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1988 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Jurisdiction over the case was subsequently 
transferred to the RO in Albuquerque, New Mexico.  

In April 2003, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In a November 2006 decision, the Board denied entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
bilateral hearing loss, dizziness, and a seizure disorder.  
The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2008 
Order, the Court granted a Joint Motion for Partial Remand 
filed by the Veteran and the Secretary of Veterans Affairs 
(the Parties), vacating and remanding that portion of the 
November 2006 Board decision which denied entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
dizziness and a seizure disorder.  The Court dismissed that 
portion of the appeal concerning entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for bilateral hearing 
loss.

The Joint Motion for Partial Remand accepted by the Court 
essentially expanded the seizure disorder issue to include a 
pseudo-seizure (i.e. "non-epileptic") disorder and 
recurrent ear infections.  The Board accordingly has 
recharacterized the issues on appeal. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In December 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, DC., 
in part, to afford the Veteran VA examinations.  That has not 
been accomplished.  Hence, another remand is necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The only evidence that the Veteran was scheduled for the 
requested examinations is a 4 page document printed on June 
6, 2009.  On page one of that document is the Veteran's name, 
Social Security Number, and an address and telephone number 
inconsistent with the address and telephone number of record.  
Indeed, the address listed on that June 2009 document was 
current in 2006, not in 2008 or 2009.  

In August 2009, the Board received a letter from the 
Veteran's representative stating that the Veteran had not 
been notified of an examination.  Included in that letter 
were copies of letters faxed to the RO from his 
representative, dated June10, 2009 and July 13, 2009.  Those 
letters explain that the Veteran was willing to attend an 
examination, but had not received notice of an examination.  
Those letters are not found anywhere else in the claims file.  
Nor are those letters referred to by the RO.  In the letter 
that is dated in August 2008, the Veteran's representative 
again stated that the Veteran was willing to appear at an 
examination.  

Given the above, the Board finds that good cause has been 
shown for the Veteran's failure to appear at the scheduled 
examinations.  On remand he must be scheduled for 
examinations as specified in this document.  

In the Joint Motion granted by the Court in August 2008, the 
Parties concluded that the Board erred in not addressing 
whether the Veteran was entitled to compensation for a 
pseudo-seizure (i.e. "non-epileptic") disorder, and in not 
adequately analyzing the issue concerning a disorder 
manifested by dizziness.  The Parties also agreed that the 
Board should consider whether the Veteran's recurrent ear 
infections are related to the October 1997 treatment, and if 
so, whether those infections caused any pseudo-seizure 
disorder.

By way of history, the Veteran presented to a VA medical 
facility in October 1997 for chronic ear infections, at which 
time he also reported dizziness and vertigo.  He was 
scheduled for surgery based on a diagnosis of cholesteatoma, 
and later in the month underwent a left radical 
mastoidectomy.  Surgical records note that a large 
cholesteatoma and dehiscence of the facial nerve was 
identified, and that the lateral canal was thin.  The 
cholesteatoma was removed and a mastoidectomy was performed.  
At that point, and based on consideration of certain medical 
factors, the surgical team excised the tympanic membrane from 
the ear, and removed the middle ear mucosa.  The Veteran's 
claims are based on the above treatment in October 1997.

Follow up treatment notes through the remainder of 1997 are 
silent for any complaints of seizures or dizziness.  
Treatment notes for 1998 to December 1999 document treatment 
for a seizure disorder of unknown etiology.  The seizure 
complaints stopped in September 2000.

In July 2001, Dr. Alessi noted that the Veteran began 
experiencing multiple episodes of seizures after the October 
1997 procedure.  He concluded that the most likely cause of 
the Veteran's seizure disorder was the electrocautery used at 
the time of the mastoid surgery, particularly given 
diagnostic studies showing dehiscence of the bone and the 
tegmen, and that such use of electrocautery around the brain 
was negligent.

At an August 2002 VA examination, the Veteran reported that 
his seizures began in December 1997 and stopped in September 
2000.  The examiner concluded that the Veteran had a complex 
partial seizure disorder with secondary generalization that 
began in 1997 and persisted until September 2000, and which 
was of unknown etiology.  The examiner indicated that 
recurrent ear infections would not cause seizures, unless the 
Veteran was having recurrent meningitis (which was not 
indicated by the record).  The examiner further noted that 
the surgical procedure notes did not mention any difficulty 
with the meninges or the dural sac that would suggest that 
any problem was found or caused by the October 1997 surgery.

The record shows that the Veteran's seizures reportedly 
returned sometime in 2002 along with ear infections.  A March 
2003 electroencephalogram (EEG) was normal.  

In November 2004, a VA neurologist concluded that the Veteran 
had chronic vertigo secondary to cholesteatoma, and had a 
seizure disorder with grand mal seizures.  The examiner 
concluded that the vestibular dysfunction was a result of the 
repeated surgeries for the cholestoma and its complications, 
but that the cause of the seizures was unclear.  The examiner 
did note that diagnostic testing revealed a congenital 
malformation which could be associated with vertigo, and 
seizures, although he suspected that the seizures were 
somehow related to the surgery.  

At VA examination in December 2004, the Veteran reported 
constant dizziness, most consistent with horizontal 
semicircular canal vestibulopathy or chronic vestibular 
irritation and consistent with certain findings noted at the 
October 1997 surgery.  The examiner concluded that the events 
that followed the surgery were not reasonably foreseeable.  
He also opined that the Veteran had a chronic problem with 
vestibular irritation or vestibulopathy, resulting in 
dizziness that was most likely the result of the extensive 
cholesteatoma eroding the semicircular canal found at the 
time of the first surgery, and not caused by carelessness, 
negligence, lack of proper skill or similar instance of fault 
on the part of the VA medical center.

In a July 2006 opinion, Dr. Selhorst concluded that it was 
highly unlikely that a seizure disorder was causally related 
to the Veteran's October 1997 treatment.  He explained that 
the Veteran's overall clinical picture strongly implicated 
pseudo-seizures as the nature of the Veteran's episodes, 
rather than a true seizure disorder.  He explained in detail 
the basis for his assessment, including the presence of 
normal EEGs.  He therefore concluded that it was highly 
unlikely that the treatment at the VA medical center in 
October 1997 caused a seizure disorder.  Dr. Selhorst did not 
address any relationship of a pseudo-seizure disorder to the 
October 1997 treatment.

In an August 2006 opinion, Dr. Mikulic concluded that it was 
unlikely that a seizure disorder was closely related to the 
Veteran's October 1997 treatment.  He noted that the 
associated operative nursing notes did not show evidence of 
negligence or substandard care.  Dr. Mikulic specifically 
noted that diagnostic studies did not suggest any evidence of 
damage to the brain parenchyma surrounding the left mastoid 
cavity.  He explained that chronic otitis media and 
cholesteatoma could lead to intracranial complications, but 
pointed out that the occurrence of seizures in the absence of 
evidence of intracranial complications such as brain abscess 
or thrombosis was exquisitely rare, and that the applicable 
medical literature confirms that post mastoidectomy seizures 
have an incidence significantly less than 1 percent of 
mastoid surgeries.  

In the Joint Motion, the Parties concluded that the Board 
erred in limiting its analysis to whether the Veteran had a 
seizure disorder resulting from the October 1997 treatment.  
The Parties explained that the Board should have 
alternatively addressed whether the pseudo-seizure disorder 
identified by Dr. Selhorst was related to the October 1997 
treatment.  The Parties also indicated that the Board should 
address whether the Veteran's recurrent ear infections 
resulted from the October 1997 treatment and in turn caused 
any pseudo-seizure disorder.  

The Board notes that, following remand of the case from the 
Court, the Veteran's representative submitted the report of a 
June 2007 EEG which was slightly abnormal, and suggestive of 
intermittent generalized seizure activity versus a sedative 
effect.  The Veteran's representative requested remand of the 
case for the Board to obtain another medical opinion in 
resolving the appeal.

With respect to the dizziness disorder, given that the Board 
is remanding the seizure disorder claim for an opinion 
regarding additional disability resulting from the October 
1997 treatment, and in light of the December 2004 examiner's 
opinion as to unforeseeable results of the surgery, the Board 
finds that additional VA examination with respect to the 
dizziness disability is warranted as well.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
neurologic and otolaryngolic (ENT) 
examinations by physicians with 
appropriate expertise to determine the 
nature and etiology of any 
seizure/pseudo-seizure disorder; the 
nature and etiology of any disorder 
manifested by dizziness; and the nature 
and etiology of any recurrent ear 
infections.  

Notification of the examinations must be 
sent to the Veteran and to his 
representative.  The RO is to associate 
evidence of this notification with the 
claims file.  The RO is to ensure that 
the Veteran's correct address is used to 
notify him of the examination.  

The examiners must review the multi-
volume claims file in connection with the 
examinations, including (but not limited 
to) the July 2001 opinion by Dr. Alessi; 
the August 2002, November 2004 and 
December 2004 VA opinions and the 
December 22, 2004 addendum opinion by a 
VA physician; the July 2006 and August 
2006 opinions of Drs. Selhorst and 
Mikulic, the Compact Disc (reportedly 
containing the results of an EEG) 
received in October 2006; and the report 
of the June 2007 EEG.  

The neurologic examiner is requested to 
address the following:

a.  Does the Veteran have a seizure 
or a pseudo-seizure disorder?

b.  If the Veteran has a pseudo-
seizure disorder, the examiner is 
asked to explain what a pseudo-
seizure disorder is; for example, 
whether the pseudo-seizure disorder 
involves physical seizure symptoms 
as opposed to the Veteran's belief 
that he experiences physical seizure 
symptoms.  

c.  If the Veteran has a seizure or 
a pseudo-seizure disorder, is it at 
least as likely as not that the 
disorder was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in rendering treatment to 
the left ear in October 1997?

d.  Alternatively, is it at least as 
likely as not that any seizure or 
pseudo-seizure disorder is 
attributable to an event during the 
October 1997 treatment that was not 
reasonably foreseeable (i.e., an 
event that a reasonable health care 
provider would not have considered 
to be an ordinary risk of the 
procedures)?

e.  Does the Veteran have a disorder 
manifested by dizziness?

f.  If the Veteran has a disorder 
manifested by dizziness, is it at 
least as likely as not that the 
disorder was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in rendering treatment to 
the left ear in October 1997?

g.  Alternatively, it is at least as 
likely as not that any dizziness 
disorder is attributable to an event 
during the October 1997 treatment 
that was not reasonably foreseeable 
(i.e., an event that a reasonable 
health care provider would not have 
considered to be an ordinary risk of 
the procedures)?

The examiner must fully explain the 
bases for all opinions rendered and 
conclusions reached.  

The ENT examiner is requested to address 
the following:

a.  Does the Veteran have recurrent 
ear infections?

b.  If the Veteran has recurrent ear 
infections, is it at least as likely 
as not that such infections were the 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA in rendering 
treatment to the left ear in October 
1997?

c.  Alternatively, is it at least as 
likely as not that any recurrent ear 
infections are attributable to an 
event during the October 1997 
treatment that was not reasonably 
foreseeable (i.e., an event that a 
reasonable health care provider 
would not have considered to be an 
ordinary risk of the procedures)?

d.  It is at least as likely as not 
that any recurrent ear infections 
caused or chronically worsened a 
seizure disorder of a pseudo-seizure 
disorder?  

The examiner must fully explain the 
bases for all conclusions reached 
and all opinions rendered.  

The neurologist and ENT physician should 
arrange for any testing deemed necessary, 
and may consult with other medical 
professionals, including psychiatrists or 
psychologists, as needed.  A complete 
rationale for all opinions must be 
provided.   

2.  The RO is to ensure that the above 
development is carried out in full.  If 
the Veteran does not appear for the 
examination, the RO must document that 
both the Veteran and his representative 
were properly notified of the 
examination.  

3.  Prepare a new rating decision and 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted in full the RO must issue 
a supplemental statement of the case, and 
provide the Veteran and his 
representative an opportunity to respond.  
Any communications received by the RO 
from the Veteran or his representative 
must be associated with the claims file.  

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



